Case 19-51030-pmb   Doc 5   Filed 01/19/19 Entered 01/19/19 15:21:52   Desc Main
                            Document      Page 1 of 7
Case 19-51030-pmb   Doc 5   Filed 01/19/19 Entered 01/19/19 15:21:52   Desc Main
                            Document      Page 2 of 7
Case 19-51030-pmb   Doc 5   Filed 01/19/19 Entered 01/19/19 15:21:52   Desc Main
                            Document      Page 3 of 7
Case 19-51030-pmb   Doc 5   Filed 01/19/19 Entered 01/19/19 15:21:52   Desc Main
                            Document      Page 4 of 7
Case 19-51030-pmb   Doc 5   Filed 01/19/19 Entered 01/19/19 15:21:52   Desc Main
                            Document      Page 5 of 7
Case 19-51030-pmb   Doc 5   Filed 01/19/19 Entered 01/19/19 15:21:52   Desc Main
                            Document      Page 6 of 7
Case 19-51030-pmb   Doc 5   Filed 01/19/19 Entered 01/19/19 15:21:52   Desc Main
                            Document      Page 7 of 7
